EU/China summit - EU/China human rights dialogue (debate)
The next item is the Commission statement on the EU-China summit.
Member of the Commission. - Madam President, I welcome today's debate about the EU-China human rights dialogue. As you know, the human rights issue was raised and discussed at the very recent summit meeting in Beijing and the joint statement also explicitly refers to it.
I think it is fair to recognise that, although serious concerns remain and need to be addressed, China has also made remarkable progress in the human rights field over the last year. This is particularly true in the field of social and economic rights but also in some other areas.
There are moves afoot to reform the 're-education through labour' system. In this respect we welcome the new legislative initiative that is under consideration and we also hope that concrete reforms will be put in place soon. It is a fundamental principle of human rights not to deprive an individual of his or her liberty without due justice and a fair trial.
China is also working to implement the recommendations of the UN Special Rapporteur on Torture. For example, the Ministry of Justice has recently directed courts not to rely on confessions on their own as sufficient evidence of guilt, as such confessions can sometimes be made as a result of torture by police or detention personnel. Similarly, China is initiating specific training measures targeted at these groups of public order personnel.
We are also pleased to note the progress made with respect to the Supreme People's Court now exercising full review power over death penalty sentences issued by lower courts. And we understand that the result is a reduction in the number of effective death sentences and executions. This is gratifying for the European Union. As you know, it has long been a priority area of intervention.
Nevertheless - and now of course I also have to say a few negative things - the Commission remains concerned by the situation of human rights in China in general and more specifically in the field of civil and political rights. We particularly have in mind here freedom of expression, religion and association and the protection of the rights of minorities, for instance in Tibet and in the province of Xinjiang.
In this context, the repression of human rights defenders remains a key concern. Exercising the right to speak freely often leads to beatings, to house arrest or even to terms of imprisonment. Access to the internet - the right to information - is closely monitored and restricted and those, for instance, who speak up in favour of greater autonomy for Tibet receive disproportionately long terms of imprisonment. The use of state secrecy legislation as well as other loosely defined criminal provisions facilitates the prosecution of those who speak or publish freely.
The Commission therefore urges the Chinese Government to permit expressions of all forms of opinion. This is also, we think, a very important factor for how the international public views China, particularly next year in the run-up to the Olympics, when all eyes will be on China. History shows that allowing freedom of expression leads, in the long term, to a far more stable society. We all know that.
All these issues are regularly addressed in the EU-China human rights dialogue. Therefore, we welcome the fact that the most recent dialogue which was held in October in Beijing allowed a sincere and an in-depth exchange of views on all topics of our concern, with several of the discussions leading to follow-up activity. It is important to recognise that this dialogue provides an important forum where both parties can openly speak about their genuine concerns while contributing to a better understanding of our differences - and our differences remain notable.
In this context we regret the Chinese decision to withdraw from the Human Rights Seminar in Berlin over the participation of two NGOs and that, for similar reasons, the Seminar could not be held in Beijing recently. We consider that civil society has a very important role to play and the Seminar provides the appropriate forum for NGOs to make their valuable contributions. I trust we are able to find a mutually agreed solution so that this important exercise will continue its successful path in the future, as underlined by the EU-China Summit.
Let me close by saying that there are two more important human rights issues which we regularly raise with the Chinese side as a matter of high priority. One is the ratification by China of the International Covenant on Civil and Political Rights and the other one is the release of those who were imprisoned at the time of the Tiananmen Square demonstrations or who later commemorated the 1989 events. Decisive action on both sides would send a clear positive signal and would be highly welcome.
on behalf of the PPE-DE Group. - Madam President, I should like to thank Commissioner Ferrero-Waldner for that statement.
I think it is very important, following the EU-China summit - and particularly the EU-China human rights dialogue - that there should be an opportunity for Members of this House to examine the outcome. I do not want to spend time on the EU-China summit. I want to talk about the human rights dialogue, because that was what took me to Beijing last May when, jointly with Ms Flautre, I was preparing a report on the reform of the European Initiative for Democracy and Human Rights.
I want this afternoon to speak for those who cannot speak for themselves. That, of course, is the vast majority of people in China, who want change and reform. But that movement is led by, among others, Gao Zhisheng, a Christian lawyer who has disappeared from his home in Beijing, where he was being held under house arrest following his conviction for 'subversion' this time last year.
While I know that his name was among those raised in the dialogue, I think that one of the problems that we find in this House is in relation to the dialogue. While I note that the Commissioner says that it was a sincere and in-depth exchange of views - and I am sure that was true on the side of the Europeans - I am not convinced that would be the case on the side of the Chinese. In my experience - since the time when I was EU-China rapporteur back in 1997, 10 years ago when this process began - there has been absolutely no product in human rights terms from China in the sense that people's lives have been improved or prisoners have been released or torture has stopped or the massive imprisonment reported by Harry Wu from the Laogai Foundation has ended. He estimates that there are 6.8 million people in one form of detention or other in China today, many of them there for religious convictions - and we think especially here of the Falun Gong practitioners, who are blameless but who are tortured for their beliefs and, in many cases, are dying.
I would like also to reflect on the imminence of the Olympic Games. One should not forget that Article 1 of the Olympic Charter states that countries should enjoin 'universal fundamental ethical principles'. That means only one thing: that China cannot be held to be an appropriate host for these Games, especially since nothing has fundamentally changed since 2001. I hope all Groups will support the joint motion, which calls for an assessment by the IOC of China's compliance with the terms which were agreed back in 2001. I fear they will be found wanting. My view is that the Olympics should be transferred forthwith to Athens and remain there forever.
on behalf of the PSE Group. - (DE) Madam President, to come straight to the point, I believe the Olympic Games should go ahead in China, because we have a good opportunity to use these very games to step up our dialogue with China. That is in the joint statement too, Mr McMillan-Scott, and if you hold the opinion you have been expressing, you are against the joint statement.
Mrs Ferrero-Waldner, one of your former opposite numbers, Madeleine Albright, observed when she was US Secretary of State that it was naturally far more difficult to raise human rights issues in China than in Burma, because in China geopolitical factors were part of the equation. It is a fact that we need China as a partner in the quest for a solution to many global problems. That, however, must not prevent us from raising the question of human rights and discussing it in great depth, though not necessarily in the tone of schoolmasters or schoolmistresses who know it all. I am very pleased that the Charter of Fundamental Rights has been signed today, because many speakers have made the point that we have no right to speak about human rights issues unless we ourselves have a very good record of respecting human rights. We, indeed, are firmly convinced that it is in China's interests not to trample human rights underfoot but to respect them properly.
China wants stability. How is China to remain stable if the question of human rights is not raised more emphatically? We do not want China to crumble. It makes no sense to build up Europe while seeking to destroy China, but failure to respect human rights puts China's stability at risk. We want China to be governed in accordance with the principles of social justice. In the context of a monumental growth process, to which Mr Barroso also referred, the only way to safeguard stability is to take full account of social factors. It is impossible, however, to strive for social justice if human rights are not respected, if people cannot form trade unions or launch popular initiatives.
We want China to focus more sharply on environmental matters, because the environment is a major common global asset. We know that many initiatives are taking shape in China for the purpose of mass protest against the violation of minimum environmental standards. It would be a good thing for China if the nation listened to those voices. It would be a step forward for China.
For these reasons I believe it is not a matter of European arrogance but of protecting our common interests. In the interests of China we shall raise the question of human rights, and enlightened representatives of the Chinese political system would do well to listen to us and to this resolution, which is in China's interests and which would help China to advance, something it cannot do unless it respects human rights.
on behalf of the ALDE Group. - Madam President, I much admire the contribution of China to the development of world civilisation. In terms of technology, in terms of society and in terms of culture, China has probably contributed more than any other country to the development of humankind.
I regret that China's growing economic maturity is not accompanied by a growing political maturity. But I regret, too, that the European Union is not doing more to push China in the right direction.
Two days ago, on the 60th anniversary of the Universal Declaration of Human Rights, the Union proclaimed its commitment to the 'promotion and protection of human rights throughout the world as a cornerstone of our external action policy'.
And yet, two weeks ago, Messrs Barroso and Socrates left the summit early, having secured Europe's economic interests, leaving officials to negotiate the conclusions - conclusions which, unsurprisingly, made little mention of human rights, supported the lifting of the arms embargo and opposed Taiwan's bid to join the United Nations. They did much to undermine Mr Solana's carefully crafted words the previous month.
I wonder what the world is coming to when the European Union, the self-styled protector of universal, interdependent and indivisible human rights, fails to speak out clearly against one of the world's worst human rights abusers.
I suspect that both the Chinese and others may come to regret the decision to host the Olympic Games in Beijing. The Chinese authorities themselves promised that they would bring a greater climate of freedom and openness. And yet figures from Human Rights Watch suggest that abuses have increased in the last seven years. Not only does China continue to execute more people than the rest of the world combined but it has clamped down dramatically on internal dissent and media freedom in advance of the Games.
These developments violate the spirit of the Olympic Charter. They are in direct contravention of commitments made by the Beijing authorities themselves in the Host City Contract which they signed with the International Olympic Committee.
That contract has not been made public. Why? Because, if the world saw the complete and total disjunction between Chinese promises and Chinese practices, we would have no choice but to boycott Beijing in the same way that we boycotted apartheid South Africa.
I do not believe in boycotts. I have also maintained that engaging with a China committed to reform and opening would bring greater fruits than empty threats. But President Hu Jintao has to accept that a deal is a deal. The Host City Contract, the human rights clause in the Chinese Constitution, the Universal Declaration of Human Rights - these are promises made to China's citizens. If China wants the Olympics to prove its legitimacy and credibility to the world, then in return it must prove that it is willing to honour its human rights commitments: by improving media freedom in line with the Olympic pledges, by suspending the death penalty in line with United Nations demands, by ceasing its support for military dictators from Burma to Darfur and by allowing elections by universal suffrage in Hong Kong. That is how China can win its place at the heart of the international community.
on behalf of the UEN Group. - (PL) Madam President, the People's Republic of China is a country to be found on every list of infringements of human rights, whether it is a matter of freedom of speech and association, compulsory abortion, disappearances, torture, religious freedom or threats of aggression against Taiwan.
China continues to persecute followers of the Catholic Church. A report by David Kilgour, the Canadian Government's former secretary of state for Asia, shows that one of the most persecuted groups since 1999 is Falun Gong, whose members have organs forcibly removed in Chinese work camps. People whose only crime was to meet with a vice-president of this Parliament, Mr McMillan-Scott, have recently disappeared without trace.
Meanwhile, our trade relations are blooming. China is extending its influence in Africa and will soon be inviting millions of guests to the Olympic Games. I cannot understand the absence so far of the most obvious response: the free world must boycott the 2008 Olympics.
on behalf of the Verts/ALE Group. - (FR) Madam President, we are talking today to Commissioner Ferrero-Waldner, and that is welcome. However, at the 10th EU-China summit in Beijing on 28 November, the European Union was represented by its President, by the Trade Commissioner and by the Economic and Monetary Affairs Commissioner.
It is true that, since 2000, trade between the European Union and China has increased by 150%; it is also true that it has become much harder to produce statistics on the deteriorating human rights situation in China. There is nothing taboo about discussing human rights issues at the same time as trade issues. There is an obvious link between them, for example in relation to the freedom to join a trade union, and the ability of workers in China to mobilise and demand better working conditions. The general attitude we encounter is deplorable, all the more so because its effect is to make us waste time: the decision taken in 2001 promised a new openness in China and progress on human rights and democracy; the Chinese people are waiting for that promise to be kept and they are looking to us.
They have been disappointed in their hope that openness would result from China's staging the Olympic Games, and the sense of disappointment is bitter. Not only has the run-up to the Games so far brought harsher repression but - even more regrettably - the organisation of the Games has itself had unforeseen effects and has been used as a pretext for serious human rights violations. I am thinking here of the cases of forced expropriation and of the exploitation of migrant labour. All this may not be surprising, for the dissident Hu Jia informs us that the head of security in Beijing is also the person in charge of organising the Olympic Games there.
Perhaps we shall get round to expressing surprise or even dismay about that state of affairs when the intimidation and repression of foreign journalists - which has already begun - becomes even more drastic, for they are already being prevented from working. The arrest of two Agence France-Presse journalists on 12 September, for example, shows that the rules introduced in January 2007 are being applied only patchily and only insofar as the persons concerned cause no embarrassment to the regime. The undertakings given by China are a dead letter; indeed, it is falling so far short of its commitments that it has resorted to compiling blacklists. There is currently a blacklist of 42 categories of people regarded as persona non grata during the Olympic Games, ranging from the Dalaï Lama to followers of Falun Gong and including dissidents.
In January this year, negotiations began on a new EU-China framework agreement. That is welcome because a new agreement also means a new 'human rights and democracy' clause. It creates fresh scope for discussing human rights concerns with the Chinese authorities. However, 2007 was also the year that saw the cancellation of a legal seminar to prepare for the human rights dialogue because the Chinese authorities refused to allow two particular NGOs to participate - one of them the well-known organisation represented by human rights campaigner Sharon Hom. It was certainly salutary to find the Union taking a firm stand on that occasion. At the same time, of course, we have to ask whether seminars like this can continue. Our position is that the two things must not be mutually exclusive. It is very important to go on holding legal seminars. Equally, however, we cannot permit the Chinese authorities to dictate who may take part in them.
(NL) Ladies and gentlemen, in past decades this Chamber has been the scene of many ringing declarations on human rights. The proclamation of the Charter of Fundamental Rights has once again made us focus on what the essence of Europe really is. We are a community of values, based on solidarity, tolerance and respect for human rights.
At least, that is the theory, but the reality is rather different. And the European Union's watchword on human rights should really be rather different. In the last few weeks it has been abundantly clear that those who are sick of hearing about human rights are often the same people who apply that other principle of Realpolitik, namely erst das Fressen, dann die Moral, or 'food first, then morality', as Bertolt Brecht put it.
In Paris Nicolas Sarkozy, in exchange for lucrative contracts, is rolling out the red carpet for a mass murderer who just a few days ago sought to legitimise terrorism, boasting that he did not waste words talking about human rights in his country. In Lisbon a bloodthirsty tyrant like Mugabe is received with full honours, because in Africa too we have to look after our commercial interests.
In China we are pursuing the same course. Last year Amnesty International reported that Beijing was lagging behind on crucial issues such as the death penalty, judicial procedures, press freedom and freedom of movement for human rights activists. In the meantime the Chinese capital is undergoing a slick clean-up, says Amnesty International. Re-education by forced labour and imprisonment without charge are now being used to punish offences like the unauthorised posting of bills, driving an unlicensed taxi and begging, to name just a few.
The human rights activists will be silenced, but the stadia will gleam and sparkle next year, ladies and gentlemen. A lot of European worthies will be jockeying for front seats at the opening of the Games. And when they get home they will doubtless continue the fight against extremism in Europe. It is enough to make you sick.
(LT) It is impossible to deny that since 1998, when we saw the start of the summit meetings between China and Europe, relations between the EU and China - at political, economic, trade and scientific research level - have been developing intensely and have grown into a strategic partnership. However, strategic partnerships, as we understand them, are based on common values, respect for democracy and human rights.
Respect for human rights has always been and continues to be the foundation on which the EU is built. It is not a short-lived declaration, as the EU's history over more than half a century has undoubtedly proved. It is time that all the countries, the EU partners, understood that there are some things that the EU would never give up and would never abandon. I would therefore like to point out that several hours ago in this very room a historic document - the EU Charter of Fundamental Rights - was signed.
At this point I would like to mention the fact that certain issues have a negative impact on the development of EU-China relations and the key to resolving these problems is in most cases in the hands of the Chinese authorities.
During our talks with the Chinese representatives, even during negotiations on trade and economic cooperation agreements, we have always remembered and will never forget the fact that people in China are continuing to suffer in prison for their political views, for their religion or for belonging to ethnic minority groups, and for economic crimes, such as tax evasion, they receive the death penalty.
In recent years, with the approaching Olympic Games in Beijing, we have learned of other 'developments' such as the fact that people's accommodation is being demolished without compensation being awarded, in order to make way for the construction of Olympic structures, and the existence of a list of 42 categories of people not to be allowed to attend the Olympic games, including the Dalai Lama, his followers and human rights defenders.
I can say only one thing: this is absolutely out of line with the traditions and spirit of the Olympic Games. My suggestion would therefore be to cancel these lists, which do China no credit at all, and ensure that in honour of the Olympic Games all political prisoners and prisoners of conscience are released and a death penalty moratorium is declared.
I regret the fact that the EU-China summit meeting in Beijing has failed to become a historical event and that the participants were not the sort of politicians capable of taking EU-China relations to a new level. Just one thing was missing: greater consideration and respect for people and their rights.
Madam President, I speak in this debate on the EU-China summit and the EU-China human rights dialogue, although from some of the resolutions tabled by political groups in this House you would not have known that the first half of this debate existed.
It is quite right that we raise with the Chinese the issue of human rights. The human rights situation in China is far from adequate. China continues to use the death penalty, as Commissioner Ferrero-Waldner stated in her opening statement. They repress campaigning organisations for Tibetan autonomy, religious groups outside a very narrow range of officially permitted groups, as well as others who promote their regions, promote press freedom and try and organise trade unions. We also have the insurmountable barrier with respect to the hundreds of millions of migrant workers in China who try to organise themselves to end exploitation and to promote decent labour standards.
Yet there is a complete refusal on the part of many in this House to acknowledge any of the progress that China has made over the past two decades. The human rights situation in China in my view, although far from adequate, is far better than it was back in the days of Tiananmen Square. As the Commissioner stated, the death penalty, for example, now requires confirmation by the Chinese Supreme Court. My own experience is that in China now there is a large degree of freedom of thought but not freedom to organise, because that still is the sine qua non in terms of what China and the Chinese authorities actually forbid.
We must continue to press China on these issues, but a refusal to recognise any progress positively discourages those progressive and liberal forces within the regime who are trying to push further, because they get no recognition for what they have done already.
China is now a global economic, industrial and political power. The EU needs to have a critical engagement that rightly criticises China where it has gone wrong, where it must go further, at the same time as we engage in a dialogue on tackling global warming, the negative impacts of globalisation, African development and the fight against terrorism.
(NL) Madam President, I very much welcome a strategic partnership with China. I am very glad that we now have more than just economic ties alone and that cultural exchanges between us, for example, have grown enormously in recent years. I am very happy to see so much attention being given to the political dimension, and I will cite one example.
Africa: we must keep up our liaison with China on its Africa policy and we now have a forum in which to do so. I am pleased that Mr Michel is shortly going to Beijing to discuss that and other matters. And I find it a very good thing that we are increasingly working together on economic issues. But I am very concerned by imbalances in our economic relationship.
For example I find no hint of the fact that we should do more to pass on our experience of our Single Market to the Chinese who, in this regard, might improve their own market considerably. The same goes for regional policy, for the elimination of regional differences. We have experience in these areas. We have learnt a few lessons. But I do not think the Chinese are so keen to play ball here.
Mr Mandelson has said that there is a fair bit of uncertainty about investing in China, and that this damages our exports to China, and Chinese economic growth too. He is right, I think. You need the rule of law, certainty, in order for the economy to prosper. On matters of intellectual property, product safety or capital management. But you also need the rule of law when it comes to individual human rights, of course. That is just as important, if not far more so.
I am glad we are to have a report on the human rights dialogue. I think we should have one every time. Like you, Commissioner, I see a number of hopeful signs, but the European Parliament must maintain the focus on one or two things which have not yet been resolved: freedom of expression, policy on minorities, forced labour which regrettably still continues, abuse of power of which regrettably there is too much, and the death penalty which still exists. We as the European Parliament must continue to emphasise these things, and it is something we must do day in, day out.
(DE) Madam President, ladies and gentlemen, I believe we are faced time and again with the question of the right way to proceed in our political dealings with China. Mr Sterckx has just spoken again of strategic partnership, and rightly so. I find that an absolutely desirable aim. But we must be realistic, and we are clearly not yet on that level at the present time, because we do not have a foundation of shared values - human rights, fair treatment of minorities, rejection of the death penalty - on which a genuine strategic partnership could be built.
I believe it was absolutely right - and I say this advisedly as a Green German MEP - for Angela Merkel to meet the Dalai Lama, because it shows that we mean what we say about respect for human rights.
On the other hand, there is something I do not find at all right. President Sarkozy, when he recently spoke here, told us that human rights must be the hallmark of the European Union, only to travel to China three weeks later and not make an issue of human rights there. These are European double standards, and they are something we must not tolerate.
I fervently believe that our dialogue with China, which I support and which we must have the political will to pursue, cannot be all fawning sweet talk but must also include confrontation. If we combine these and negotiate with China in a self-assured manner, we must also express unveiled criticism. In the context of the Olympic Games too, the Chinese have to achieve the goals they set for themselves, and we Europeans should be bold and frank and confront the Chinese with our criticism when the need arises.
Madam President, a few hours ago the President of the European Parliament signed the Charter of Fundamental Rights and declared that 'we have a moral and political obligation to defend human dignity. This applies to each human being in this world.' And the Portuguese Prime Minister stated that 'the Charter is part of the EU foreign policy'.
Let me turn to China. We understand that, by becoming the host of the Beijing Olympics, the Chinese Government committed itself to fully respect both the Olympic ideal of human dignity and internationally guaranteed human rights.
The European Parliament now has to conclude that there has been a recent increase in political persecutions related directly to the Olympics. In addition, more people are being executed in China than in the rest of the world combined - up to 10 000 a year.
Defenders of human dignity are being arrested, and up to seven million people are being tortured in the notorious Laogai camps.
What should we do? I think the answer was provided here yesterday by the Sakharov Prize Winner Osman, who told us to put more pressure on the respective governments: to do something concrete. There is an understanding of the sin of omission - responsibility for what we could and might have done but failed to do. It is not enough to voice our concerns; it is time to apply the principle of conditionality and to declare, as our colleague, Mr Watson, told us: a deal is a deal.
The only way to make the Communist dictators in China respect their citizens more is to send a signal that we take our own values of solidarity and human dignity seriously enough to make dictators feel real pain for their abuses and arrogance.
(PL) Madam President, the European Parliament has stressed the infringement of human rights in China, and the lack of democracy in that country, on many occasions. These are obvious matters. Only yesterday, in discussing the European Union's human rights report for the past year, we spoke of the lack of human rights, democracy and the rule of law in China.
On the other hand, it does not seem right to me to ignore the changes for the better that are taking place in China. In particular, the coming year of the Olympic Games should be used by the European Union to pressurise the Chinese authorities towards liberalisation, democratisation, the rule of law and the release of all political prisoners.
On 20 November a delegation of the European Parliament's Subcommittee on Human Rights to the United Nations Organisation in New York met with Liu Zhenmin, China's representative to the UN. I consider it to have been a constructive meeting. The Chinese side showed signs of openness and sensitivity to pressure on human rights and democracy - a fact that was also emphasised by representatives of Human Rights Watch and Amnesty International in talks with the Subcommittee's delegation.
(HU) Madam President, Commissioner, billions of people are awaiting 8 August 2008, the opening of the Olympic Games, with great interest. Not only sports lovers will be watching, but also those who are expecting progress from China in the area of human rights. Unfortunately, we cannot be satisfied with the results to date. The Chinese Communist Party can rejoice, since it must have achieved a lot of success for the legitimisation of power. But we also have the opportunity to make the most of the period running up to the Olympics and sternly to demand an explanation for the unlawfulness appearing in the area of human rights. The European Union-China dialogue on human rights has been going on for 24 years. Unfortunately, its balance is not at all favourable. There is some progress, for example in the area of application of the death penalty, but in many areas there is a strong sense of backing out, such as freedom of expression, freedom of the press and freedom of the Internet. In order for us to be able to bring about change, we must also bring about change in the dialogue on human rights.
Firstly, we must say that the dialogue on human rights is not the only forum for raising such problems. Every Member State is also obliged to act strictly and firmly on these matters in bilateral relations.
Secondly, the presence of civil organisations and transparency of negotiations must be ensured. Transparency is very important for us to monitor what is happening there. Since dialogue is not a goal in itself, it is only meaningful if it makes a good contribution to improving the human rights situation in China.
Finally, I would like to speak about the situation of the Uyghur minority. Little is said about them and they are a forgotten minority. They are not only afflicted by the general oppression in China, but they are also the victims of ethnic, religious and linguistic discrimination. I urge you to act in their interests too. Thank you.
(ES) Madam President, I would like to take this opportunity to issue a couple of reminders to European governments.
The first has to do with the lifting of the arms embargo on China, to which reference has been made on several occasions. I would like to point out that this House has frequently insisted that the lifting of that ban could only occur when there was genuine and meaningful progress in relation to those apprehended following the Tiananmen Square events of 1989, not progress in general terms, but specifically in relation to that matter, because that is what we are waiting for from the Chinese authorities at this point in time: some meaningful progress which would enable such action to be taken.
Until that time I believe that it would not only be premature, but would convey entirely the wrong message and give Europe a very bad image to lift an embargo which, I repeat, was imposed at the time for very specific reasons which have certainly not been clarified.
The second message, endorsing the opinion of my colleague Mrs Trüpel, is that it is unacceptable for certain European countries to submit, and sometimes succumb, to pressure from the Chinese authorities aimed at preventing them from holding official meetings with important Chinese personalities, in some cases dissidents, or representatives such as the Dalai Lama, in return for assured trade relations with China.
Especially today, when we have signed the Charter of Fundamental Rights, this is something which is completely at odds with the basic ethos which we seek to impose on the European Union.
(PT) At the Summit, Europe spoke clearly about how China is perverting WTO rules, failing to respect workers' rights, exporting products that are harmful to health, pirating technology and impeding European access to the Chinese market. The Chinese leaders were not used to hearing the EU speak so frankly and they retaliated by holding up the joint declaration for a few days, but the European leadership regrettably failed to keep up the pressure: not only did it make unacceptable concessions on the referendum in Taiwan, it did not contradict the 'One China Policy' and it did not confront Peking on the subject of serious human rights problems. Because there was not time, President José Sócrates told Portuguese journalists, sometimes these things are discussed over dinner.
The death penalty and the release of prisoners held since the Tiananmen Square massacre: these are among the reasons why this Parliament is in favour of maintaining the embargo on arms to China. Arbitrary detention and trial, corruption and forced evictions, persecution and repression of journalists and Internet users, repression of Tibetans and minorities, responsibility for the tragedies in Darfur and Burma: none of these fundamental issues was on the Summit's agenda. Clearly the EU is not alone in having a duty to call Beijing to account before it holds the 2008 Olympic Games. If the International Olympic Committee mediates about the quality of the air, why not judge Beijing on respect for the Olympic ideal in its relations with its own citizens and those of other countries? No one, least of all the EU Council and Commission, can continue to neglect the fight for freedoms and human rights in China. This is a marathon that will only gain impetus in the context of the 2008 Olympics. Not only does it affect millions and millions of Chinese, it will have consequences for the whole of humanity.
(DE) Madam President, the human rights dialogue between the EU and China has been taking place twice a year behind closed doors for the last eleven years, and yet it has done nothing to improve the human rights situation in China. Reports of executions, torture in prisons and labour camps and the oppression of the Tibetans plainly show that we Europeans are not shouldering our responsibility.
The Olympic Games are coming up, and they give China good reason to furnish proof of genuine reforming zeal. At the same time, we must not practise double standards either. It is very gratifying that Federal Chancellor Angela Merkel received the Dalai Lama in spite of heavy criticism. It would only be logical if leaders in Belgium, France and other countries were to do likewise. The EU is accepted worldwide as the voice of human rights, and it is high time we acted consistently in every context, including that of our dialogue with China.
Madam President, today we are having a debate on the EU-China summit, which took place 10 days ago, and on the 24th Round of the EU-China Human Rights Dialogue, which took place two months ago.
Especially today, let me start with the second one. Respect for human rights and fundamental freedoms is a core principle of the EU and its policies and it is something that we all strongly care about and support. But I am one of those who believe that the EU should follow a result-oriented approach in promotion of respect for human rights rather than a purely principled one and, most importantly, we have to accept that the improvements will only come step-by-step. That does not mean that the EU should hesitate in voicing its criticism and using its power to insist upon democratic reforms.
I am also one of those who care about the high-level product safety that affects 550 million European citizens; who care about trade imbalance, effective market access, intellectual property rights and international competition policies that affect thousands of European companies and millions of European employees; and who care about cooperation on environment protection, international environment governance and climate change that affects the whole population of the Earth.
Because we care about all the above, we strongly support the Commission and Council and its Presidency for addressing, negotiating and stressing continuously each one of the issues in regular dialogue with the Chinese side. A simple reading of the 18-page joint statement of the last EU-China summit is enough to understand that the complexity, sensitivity and importance in the EU-China cooperation...
(The President cut off the speaker)
Member of the Commission. - Madam President, this debate again shows that societal change takes time, and I think we always have to remember where China has come from. I think we also have to acknowledge a certain progress, as I said at the beginning. But, at the same time, it is true that we are not yet where we would like to see China.
Therefore, I think the Human Rights Dialogue - also accompanied by the NGO seminar - remains the cornerstone for addressing our human rights concerns with China.
However, I think we need to be determined but also realistic. Determined to convince China that it is in its own best interest to establish full respect for human rights across the board. Realistic, because we need to recognise that only through engagement and long-term effort can we really hope to achieve genuine reforms in China. In this context, I would also like to say that the continued holding of the NGO seminar is in the mutual interest of both China and the European Union. This has also just been confirmed by the summit.
I think, therefore, there is a good chance that, back-to-back with the next human rights dialogue under the Slovenian Presidency, we will be able to resume this civil society seminar.
On a few other questions, let me just say that human rights were also mentioned in the joint statement that is there, and I will just read out the first few lines. 'The two sides emphasised their commitment to the promotion and protection of human rights and continued to place a high value on the EU-China human rights dialogue, including the accompanying legal seminar.' You see: there it is. They underline the importance of concrete steps in the fields of human rights and affirm their commitment to further strengthening dialogue and so on.
I would also like to say that there are a few concrete points that were highlighted in this discussion on which we want to see progress, such as the Falun Gong. The situation of Falun Gong followers who have been subject to repression because of their beliefs remains a matter of concern for us. We raised this issue several times, and more particularly on the occasion of the sessions of the Human Rights Dialogue. We asked, and will continue to ask, the Chinese authorities to put an end to the harsh treatment imposed on Falun Gong followers.
Concerning the death penalty, I have said before that this issue is high on our agenda, and in this framework we have been urging China - and will continue along these lines - to reduce the scope of capital crimes, with a view to ultimately abolishing the death penalty.
A first step would be to impose a moratorium on implementation. Then, as I said in my introductory remarks, would come a review of death penalty sentences by the Supreme Court as a first step which would be continuously monitored.
I think the debate has shown very clearly that there is a mixed picture: there is progress, but there is still a lot to be done, and I can only say we will further engage with China in order to encourage China to make progress. I think the Olympic Games will be a good opportunity for China to show that more progress has been made by then.
I have received six motions for resolutions, tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 13 December 2007.